Citation Nr: 0415299	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  94-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously classified.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for a psychiatric 
condition to include post traumatic stress disorder (PTSD).

In February 1994, the veteran and his mother testified at a 
hearing at the RO before a VA hearing officer.  A transcript 
of that hearing is in the claims file.

In an August 1997 decision, the Board denied service 
connection for an acquired psychiatric disorder variously 
classified.  The veteran appealed this decision to the United 
States Court of Veterans Appeals (now called the United 
States Court of Appeals for Veterans Claims (Court)).  In an 
order dated in October 1998, the Court granted a Joint Motion 
from the parties to vacate the Board's decision and remand 
the claim for further development.  In January 1999 and 
October 2000, the Board remanded the claim to the RO for 
additional development.

A January 1982 rating decision denied service connection for 
an adjustment disorder with an anxious mood.  Although a 
Notice of Disagreement was received in October 1982, and a 
Statement of the Case was issued in March 1983, a timely 
Substantive Appeal was not filed, and the January 1982 rating 
decision is final.  Relevant to the claim that is the subject 
of this appeal, evidence has been presented or secured that 
shows that the veteran has received several psychiatric 
diagnoses, the most recent among them, schizoaffective 
disorder, PTSD, polysubstance abuse, and a personality 
disorder.  

The Board concludes that the claim for service connection for 
diagnoses other than an adjustment disorder with an anxious 
mood is a new claim and not subject to finality of the 
previous RO decision.  Cf. Ephraim v Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (holding that a claim based on the diagnosis 
of a new mental disorder, taken alone or in combination with 
a prior diagnosis of a related mental disorder, states a new 
claim -- for the purpose of the statutory requirement that a 
notice of disagreement must have been filed on or after 
November 18, 1988, for the purpose of establishing 
jurisdiction in the United States Court of Appeals for 
Veterans Claims (Court) -- when the new disorder had not been 
diagnosed and considered at the time of the prior notice of 
disagreement).  


FINDINGS OF FACT

1.  An examiner reported a provisional diagnosis of chronic 
schizophrenia in service and referred the veteran to a 
service department hospital for observation and evaluation to 
confirm or rule out a psychosis, to include schizophrenia.

2.  After observation and evaluation of the veteran at the 
service department hospital, a psychosis, to include 
schizophrenia, was ruled out; the diagnosis was immature 
personality, chronic, moderate, and the veteran was returned 
to duty.

3.  A personality disorder was diagnosed in service and after 
service.

4.  Polysubstance abuse, to include alcohol abuse and 
dependence, has been treated since the 1970s and has been a 
diagnosed disorder since the early 1980s.

5.  Schizoaffective disorder had its onset in the early 
1980s, a number of years after separation from service.

6.  PTSD, if present, is not the result of any event in 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, variously classified to 
include PTSD and schizoaffective disorder, was not incurred 
in active service, and a psychosis did not manifest itself 
within a year following separation from active service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA prior 
to the initial adjudication in this case.  The RO did provide 
the appellant with notice of the VCAA in December 2003, prior 
to readjudicating his claim as reported in a December 2003 
Supplemental Statement of the Case (SSOC).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

First, although the notice provided to the appellant on 
December 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated by the RO in a SSOC provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The RO informed the appellant in the December 2003 VCAA 
letter about the information and evidence that was necessary 
to substantiate the claim for service connection for an 
acquired psychiatric disorder.  In addition,  the RO informed 
the appellant about the information and evidence that VA 
would seek to provide or had already obtained, including his 
service medical records and other relevant medical records 
which the appellant informed VA about.  The RO also informed 
the appellant about the information and evidence he was 
expected to provide.  Although the VCAA notice letter that 
was provided to the appellant did not specifically contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the appellant in the rating decision, statement of 
the case (SOC), and SSOCs of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

Essentially, the VCAA requires that the duty to notify be 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
Moreover, in reply to the December 2003 letter, the veteran's 
attorney notified the RO of continuing treatment at a VA 
medical center (VAMC), and the RO obtained those treatment 
records.  In addition, several medical opinions and 
examination reports relevant to the claim have been provided 
by the appellant and obtained by VA.  38 C.F.R. 
§ 3.159(c)(4)(i).  In a December 2003 letter, the veteran's 
attorney stated that the veteran had no further evidence to 
submit and that the claim had been fully developed.  VA has 
also assisted the appellant throughout the course of his 
appeal by providing him with an SOC and SSOCs, which informed 
him of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Background

Service records

Service medical and personnel records from the veteran's 
period of active service show that, in September 1970, the 
veteran began being counseled concerning his duties and 
responsibilities to his training program.  He was placed on 
remedial training and counseled on the importance of getting 
passing scores for further promotion.  A Clinical Record, 
dated in April 1971, shows that, because of progressive 
disillusionment with life in the service, the veteran began 
formal proceedings toward gaining conscientious objector 
status in November 1970.  As part of this evaluation process, 
he was seen for psychiatric evaluation in January 1971.  The 
Certificate of Psychiatric Evaluation shows that the veteran 
was found to be free of mental defect, disease, or 
derangement and had the mental capacity to understand the 
nature and probable consequences of all his acts.  The 
examining psychiatrist, H. P. F., M.D., also noted that the 
veteran was not suffering from any psychiatric condition that 
would warrant separation from the service by reason of 
physical disability.  No diagnosis was warranted based on 
this psychiatric evaluation.

Memoranda, dated in January 1971, from the veteran's 
superiors reflect that the veteran was dismissed from further 
attendance from a class in electronics for reasons including 
lack of attention, interest, and responsiveness and refusal 
to accomplish class assignments.  The veteran desired to be 
released from attendance and from further training.  He 
indicated that he could not concentrate on the subject 
material required for his career development course or 
upgrade training because the goals of the service were 
contrary to his beliefs.  Specifically, he stated he was 
morally opposed to killing and to war in particular.  He 
stated that he had no desire to continue in the military, 
that he would not study in order to progress to a higher 
skill level, and that his goal was a discharge from the 
service.  He further stated that he would not do anything to 
get into serious trouble unless it was necessary to obtain 
his discharge.

On January 20, 1971, the veteran was required to stand an 
open ranks inspection but did not make the inspection.  He 
was counseled on the seriousness of failure to repair for the 
inspection.  It was recommended that disciplinary action be 
taken for the veteran's failure to repair for inspection and 
for his lack of participation in training.  In February 1971, 
the veteran failed to report for duty as a fuel delivery 
truck rider and he refused to study material for a test.  He 
was quoted as having stated, "What do I have to do to prove 
to you that I want out?  I don't want to get into trouble, 
here take my stripes, uniform.  Do you understand?  I want 
out!"

A notation in the Health Record reflects that the veteran was 
seen on February 8, 1971, in a service department emergency 
room for anxiety reaction and complaints of chest pain.  It 
was noted that he had had heavy coffee intake that day with a 
fast heart beat and a strange feeling in his chest.  
Following examination, the impression was anxiety.  The 
veteran was given Librium.  On February 10, 1971, the veteran 
was seen for complaints that his heart speed went up to 
ninety with walking and he was frightened.  He reported being 
under much stress lately with conflicts with his commanding 
officer.  He stated he felt nervous.  The examiner checked 
the veteran's blood pressure and pulse including after having 
him jump twenty times on each foot, and the examiner's 
impression was "not [cardiovascular] system".  The veteran 
was given advice and reassurance and told to return to the 
clinic as needed.

A memorandum, dated February 17, 1971, shows that the veteran 
had experienced trouble adjusting to the Air Force setting, 
and that he originally indicated a desire for separation as a 
conscientious objector but recently indicated he would try to 
get out of the Air Force under the provisions of Air Force 
Manual 39-12 (Separation for Unsuitability, Misconduct, 
Resignation, or Request for Discharge for the Good of the 
Service and Procedures for the Rehabilitation Program, 
September 1, 1966) if that was the only way he could get out 
of the service.

On February 24, 1971, the veteran was seen at his squadron's 
request in the psychiatric clinic by Dr. F., who had 
completed the Certificate of Psychiatric Evaluation in 
January 1971.  His behavior was inconsistent and disruptive.  
He was unhappy in the service and uncertain as to how best to 
cope with military life.  The psychiatrist noted that no 
psychiatric diagnosis was warranted.  

On March 4, 1971, Dr. F. completed another Certificate of 
Psychiatric Evaluation.  He noted that the veteran was not 
suffering from any psychiatric disability that would warrant 
separation from the service by reason of physical disability.  
No psychiatric diagnosis was warranted.  Dr. F. again 
remarked that the veteran was unhappy in the service and was 
having difficulty adjusting to military life.  A reasonable 
trial of duty was recommended and, if his behavior continued 
to be disruptive, the psychiatrist advised that 
administrative action be taken under Air Force Manual 39-12.

Memoranda, dated in March 1971, reflect that disciplinary 
action was taken for failing to stand an open ranks 
inspection, for failing to go at the time prescribed to an 
appointed place of duty, and for being derelict in the 
performance of duty by performing upgrade training in a 
culpably inefficient manner.  As part of the punishment, the 
veteran was ordered to a correctional facility for 30 days.  
The veteran signed these memoranda, which included 
notification of his appeal rights, and he did not appeal.

He was put into correctional custody on March 18, 1971.  
Medical reports, dated March 19, 1971, reflect that the 
veteran became sullen and tearful upon admission to the 
correctional facility, and therefore he was transferred and 
admitted to a service department hospital on March 19, 1971, 
with the primary diagnosis of acute anxiety reaction.  Dr. F. 
noted that the veteran had sought out psychiatric "help" 
several times in the past several months with the sole 
purpose of attempting to get a 39-12 discharge.  Dr. F. noted 
that the veteran had initially applied for conscientious 
objector status but withdrew his application.  Doctor's 
Orders and Nursing Notes showed that the veteran was treated 
with Valium and Chloral Hydrate.  Nursing Notes show that the 
veteran complained about service life and felt he was being 
mistreated.

On a Doctor's Progress Note, dated March 22, 1971, Dr. F. 
noted that the veteran slashed at his wrist 10-12 times that 
evening, inflicting multiple superficial wounds requiring 
some sutures.  The veteran stated that he did it to prevent 
his returning to correctional custody.  The veteran was 
depressed, expressing anger and resentment towards the 
service and its routine.  On March 25, 1971, Dr. F. noted 
that the veteran was ready medically and psychiatrically to 
return to work but, as to whether or not he would return to 
correctional custody, Dr. F. stated that he (Dr. F.) would 
have to discuss this with the squadron.  The veteran stated 
he wanted discharge on 39-12, not a medical discharge.  On 
March 27, 1971, Dr. F. noted that the veteran was doing 
better, relating more appropriately and helping out on ward 
activity.  The Valium dosage was decreased.  

On a Doctor's Progress Note, dated March 29, 1971, Dr. F. 
noted that the veteran's condition had improved and he was 
being discharged to correctional custody.  Two hours after 
being discharged from the hospital to return to correctional 
custody, the veteran was brought to the emergency room.  
Reportedly, when he went to his dorm to pick up personal 
belongings, he broke a bottle and slashed at his right 
forearm.

On a March 31, 1971, Clinical Record, Dr. F. completed a 
detailed report for the veteran's air evacuation to another 
facility for evaluation, recounting the history of the 
present illness.  In a Narrative Summary, Dr. F. noted that 
he first saw the veteran in January 1971 as part of his 
formal application for conscientious objector status, an 
application that he withdrew apparently because he could not 
get supporting letters from people in his hometown including 
his mother.  In February 1971, Dr. F. saw the veteran again 
at which time he was complaining about being frustrated by 
the hierarchal system in the service, and he had the feeling 
of wanting to withdraw from life to play his guitar alone.  
At this time, he was failing to progress in his training and 
his work was sporadic, inconsistent, and incomplete.  Because 
of several minor violations, the veteran was placed in 
correctional custody with Dr. F.'s approval after the 
squadron had consulted him.

On mental status evaluation, Dr. F. noted that the veteran 
exhibited a general psychomotor retardation with slight 
retardation in his speech production and a general passive 
attitude.  His mood seemed mildly depressed; his affect, not 
appropriate and somewhat blunted.  There was no evidence of 
hallucinations or illusions; referential thinking was 
somewhat prominent in that he felt a good number of people 
were "out to get him".  The diagnosis was schizophrenic, 
chronic, undifferentiated type.  Dr. F. noted that when he 
initially evaluated the veteran, it was his impression that 
he was experiencing a situational anxiety reaction, but as 
the veteran's anxiety increased and as the environmental 
stresses became more intense, he seemed to decompensate and 
regress quite rapidly.  Dr. F. noted that the veteran was 
somewhat delusional, with regard to his referential thinking, 
although there was no evidence of hallucinations.  Dr. F. 
indicated that the self-inflicted wounds and the 
circumstances that precipitated them, might be "a reflection 
of an underlying psychotic process."  Therefore, the veteran 
was air evacuated to Wilford Hall Medical Center for further 
diagnostic evaluation.

Upon the veteran's admission to Wilford Hall, G. H. W., M.D., 
noted that the veteran was there for further evaluation with 
a presumptive diagnosis of chronic undifferentiated 
schizophrenia.  Dr. W. noted that the veteran was unhappy in 
the service.  He had made a feeble attempt to get 
conscientious objector status, but his mother would not 
supply a letter.  Dr. W. further noted the history of the 
veteran's slashing his wrists and his being sent to 
correctional custody.  He also observed that psychiatric 
evaluations were "OK".  On mental status evaluation, Dr. W. 
found that the veteran was alert, cooperative, and oriented.  
His affect was appropriate to content, and there was no 
psychomotor retardation.  He denied hallucinations and 
delusions and had no suicidal or homicidal thoughts.  The 
veteran claimed that his recent wrist cutting was to gain 
attention and maybe to get out of service "only".  The 
impression was immature personality, chronic, moderate.

The veteran was evaluated as an inpatient and, during the 
course of hospitalization, he was given no medication.  Dr. 
W. noted that, at the time of admission, the veteran was 
still adamant about getting separated from service.  The 
veteran adjusted well to ward routine and seemed to have no 
difficulty socializing in groups of three or four, although 
he was reticent to speak out in large community gatherings.  
Observation of the veteran in large as well as small groups, 
in addition to individual interviews, confirmed the 
impression that he suffered from no significant 
psychopathology other than a chronic personality disorder.  
The final diagnosis was immature personality, chronic, 
moderate, manifested by feeble and disorganized attempt at 
gaining conscientious objector status, admission of minor 
infractions of the regulations, crying when in jail, and 
self-mutilation when faced with the reality of returning to 
jail.  It was determined that the precipitating stress was 
mild, routine military duty, and that the disorder was not 
incurred in line of duty but existed prior to service.  The 
disposition and recommendation was "[r]eturn to duty with 
the option of administrative separation under AFM 39-12 in 
case of future acting out."

A brief handwritten notation, dated April 12, 1971, from a 
service department emergency room appears to state, 
"D[iagnosis] Suicidal tendencies [Treatment] thorazine.  
Released to Air Police."

In June 1971, memoranda show that punishment was imposed on 
the veteran by reducing his grade.  The veteran submitted the 
following letter of mitigation:

Consider the situation where my 
rationalization was at its minimum also 
that my only problem was not confinement.  
Look how I was not capable of handling 
this type of situation, not as 
misconduct, but as a moment of 
irrationalization due to depression.

The June 1971 memoranda show that the veteran was recommended 
by his superiors for discharge from the service.  The 
diagnosis on the August 1971 separation examination report 
was immature personality, chronic, moderate.

According to a September 1971 memorandum from an evaluation 
officer, the veteran was afforded an opportunity to submit 
statements and/or rebuttal or to present any matter he wished 
to have considered in the disposition of his case.  He 
declined to submit any additional matters.  During the course 
of his investigation, the evaluation officer reported that 
the veteran stated that his attitude toward military service 
began to change after his technical training when he was home 
on leave and became concerned about his mother's health.  
When asked why he did not pursue a hardship discharge, he 
stated that his mother would not complete the necessary 
paperwork because she was so proud of him being in military 
service.  The veteran also stated that another reason for his 
change in attitude toward the military was based upon his 
reading of philosophy and books on wars and that he was 
against all wars and did not want to do any work that 
contributed to the war effort.  He stated that he was not 
interested in completing his training programs because his 
concern for his mother and moral obligation to himself 
occupied his mind most of the time.  

When asked about his self-inflicted injuries, the veteran 
stated that he was very irrational and could not remember 
exactly what was on his mind or why he injured himself.  The 
evaluation officer stated that he talked with the veteran 
about the benefits of military service and about his four-
year obligation, and that the veteran realized that what the 
evaluation officer said was all true but that it did not 
overshadow his ultimate concern of getting out of military 
service.  The veteran stated that he did not wish to be 
rehabilitated and that his goal now was to get out of the 
military service.  The veteran's DD Form 214 shows that he 
was discharged in September 1971 under the authority of Air 
Force Manual 39-12.

Post-service records

Treatment records, dated from July 1976 to December 1977, 
show that the veteran and his wife sought therapy primarily 
concerning the veteran's reaction to stresses.  The veteran 
described a long history of "bad luck" including his 
experience in the military when he tried to gain 
conscientious objector status, refused to work at his 
assigned tasks and eventually was seen by a psychiatrist.  
The veteran reported being rebuffed by one psychiatrist, 
which led to an impulsive suicidal gesture.  The counselor's 
tentative diagnostic impression regarding the veteran was 
adjustment reaction of adulthood.  In August 1976, the 
counselor noted that the couple had a significant reaction to 
the last session in which the counselor had expressed concern 
with their "externalization of blame to others when in fact 
they had committed errors".  The couple "rejected the idea 
that they were as bad in this regard as they use[d] to be".

In December 1976, a therapist noted that the veteran and his 
wife had spoken with another counselor who had "reinforced 
this therapist's feelings about the destructiveness of the 
continued use of amphetamines, barbiturates, etc. in their 
day-to-day activities."  The therapist also noted that the 
couple was "waiting to find out if [the veteran] can be 
classified as mentally disabled so that he can qualify for 
welfare under" a particular program of the Department of 
Social Services.

In January 1977, a therapist noted that the couple seemed in 
good spirits "although they persisted in their expression of 
distain for our society as a rationalization for [the 
veteran's] not working."  In April 1977, the same therapist 
noted that the couple "continue to reject societal values, 
and refuse to consider the possibilities of [the veteran's] 
obtaining employment."  The therapist noted that "it is 
evident that a basic immaturity, co-existing with ever 
present rationalization for an unwillingness to work, 
dominate their life style."  The therapist also noted, "It 
is felt that they must understand that if they choose to 
adopt a life style which rejects societal values, then they 
must also be willing to accept the loss of societal benefits, 
such as welfare checks."

An October 1977 treatment note shows that the veteran had 
recently separated from his wife and that he reported that 
during the five years of his marriage he deteriorated into a 
"worthless" kind of existence where he was almost totally 
preoccupied with sex and drugs could not hold a job.  In a 
December 1977 treatment record, the therapist noted that the 
veteran had decided to stop coming to counseling sessions.  
The therapist felt that the veteran needed "to spend more 
time dealing with his past and present adjustment problems."  
Specifically, the therapist noted,

Again, it is this writer's opinion that 
without the help of long-term therapeutic 
intervention with the goal of uncovering 
and resolving some of [the veteran's] 
deep emotional problems, particularly his 
deep-seated and intense feelings of 
loneliness and inadequacy, he is likely 
to return to his former level of 
maladjustment, characterized by 
nomadicism, drug abuse, and mild paranoid 
ideation.

On a July 1981 Vocational Evaluation Report, pertaining to an 
evaluation period from May to June 1981, from Curative 
Workshop Rehabilitation Center, the veteran's disability was 
listed as "an emotional problem."  It was noted that the 
veteran had been discharged from the service in September 
1971 "due to apathy and participation in some war 
protests."  The veteran had been hospitalized during service 
for an anxiety reaction.  He reported "that he feels he was 
drugged excessively during the hospitalization and this 
continues to be a major source of disturbance to him to this 
day."  It became evident that the veteran was extremely 
concerned and preoccupied with his emotional state and with 
his previous experiences in the military.  The evaluators 
noted that the veteran was terminated from the Evaluation 
Program in June 1981.  He was unable to commit himself to 
enroll into the Work Adjustment Program, but he did plan to 
obtain counseling from the Brown County Mental Health Center.

A July 1981 report from Brown County Mental Health Center 
shows that the veteran's major problems and symptoms were 
extreme preoccupation with the thought that he was 
"experimented" on during military service; unpredictable 
angry outbursts (especially in response to authority 
figures); and an inability to follow through with vocational 
endeavors.  The veteran reported that he saw a physician at 
the age of thirteen for nervousness, and that he was placed 
on Thorazine for a short period of time.  The veteran also 
reported that he experienced some problems while in the 
military and this led again to his placement on Thorazine.  
While in the military, he attempted suicide on two different 
occasions; he remembered vividly the suicidal act but blocked 
on the motivating factors leading to the suicidal gesture.  
He stated that he was placed in the hospital because he was 
uncommunicative and because he would not vent his feelings.  

The veteran further described himself as being somewhat 
paranoid at the present time.  He stated that he was quite 
fearful that the government was out to get him for the 
present charges that he was investigating against the 
government concerning the proposed secret "experimentation" 
that was performed on him.  The veteran related that he began 
using LSD about nine years previously, i.e., about 1972, and 
that he used amphetamines until about six months before.  An 
ounce of marijuana use per week was also reported.  The 
veteran's mood was characterized as somewhat depressed, but 
his affect was congruent with content.  An MMPI test was 
interpreted as indicating an invalid profile.  The 
psychologist from the Brown County Mental Health Center 
stated in the report that the veteran's profile was 
indicative of a malingerer, and specifically, that the 
veteran was magnifying his then-current symptomatology to 
obtain secondary gain.  The veteran was diagnosed with a 
borderline personality disorder.

In a December 1981 VA psychiatric examination report, the 
examiner noted that, while in the service, the veteran had 
difficulty with authority and was jailed and hospitalized for 
a conduct disorder.  The examiner reviewed the military 
records, which indicated suicidal attempt and which showed 
diagnoses of chronic undifferentiated schizophrenia, 
adjustment disorder, and immature personality.  On mental 
status examination, the examiner noted that the veteran was 
alert and oriented and showed no evidence of psychotic 
personality processes.  The diagnosis was adjustment disorder 
with anxious mood.

In a progress report from the Brown County Mental Health 
Center, dated in February 1982, it was noted that the veteran 
was extremely distraught because for the past two months he 
had been going on a drinking binge every three or four days 
and he stated that, when he drank heavily, he had a recurrent 
"dream" or "hallucination" of being in a powerhouse in a 
jungle where one young man was dead who has been bitten by a 
snake, and an old man was lying dead outside the powerhouse.  
He envisioned himself as seeing this and running away through 
the jungle to an Air Force Base.  The therapist noted that 
the veteran had never been in a jungle or in Vietnam and 
noted that the dream might be related to the veteran's guilt 
about his status during his military years.  The therapist 
also noted that it was apparent that the veteran had a 
drinking problem, and when he drank he did not stop but drank 
to excess.  The veteran had also been using amphetamines.  He 
had a history of some drug usage prior to the military and of 
marijuana use after being discharged from the military.

In April 1982, the veteran underwent a psychiatric evaluation 
by a psychiatrist, H. J. R., M.D., at Brown County Mental 
Health Center.  The veteran gave a history of feeling that 
throughout his life he had had some psychiatric problems.  He 
stated that he was abused as a child, and he gave a history 
to the examiner of getting into a hassle in service about the 
Vietnam War, and being put away and "shot full of 
Thorazine".  He reported that while in the service he was 
put into a cell and "went through it all but [did] not 
remember."  He stated that he tried to find out about it but 
all he could remember was the thin cell and someone outside 
of it saying that it was a sex criminal cell.  He stated that 
he was concerned about the possibility of having to go to 
jail for nonpayment of child support.  He reported being 
obsessed with his military service.  He indicated that he had 
hallucinated in the past and that, while in the service, he 
hallucinated that he shot some people.  Because of what 
happened in the service he also felt he had to barricade 
himself in his apartment because the police were going to 
come in to take him to jail for nonsupport.  Dr. R. indicated 
that the diagnosis was probably schizophrenic reaction, 
paranoid type.

The outpatient reports dated in 1982 from the Brown County 
Mental Health Center reflect the veteran's preoccupation and 
obsession with the possibility of having to go to jail for 
nonpayment of child support.  From 1983 to 1985, the veteran 
continued to be seen at the Brown County Mental Health Center 
for counseling and medication checks by Dr. R.  These records 
reflect the veteran's difficulties with child support and 
employment.

In January 1983, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran reported 
that he had been obsessed with incarceration in the military 
and that he lived in constant fear of being incarcerated for 
nonpayment of child support.  He reported that, after 
service, he began drinking excessively, distanced himself 
from his family, and began to abuse illicit drugs, especially 
acid, and amphetamines.  He reported that he remained drug 
free for approximately six months after a treatment program 
one and a half years earlier.  His last use of amphetamines 
was two weeks before the examination.  He reported being 
treated at the Brown County Mental Health Center where he 
received Ativan, Navane, and Cogentin and he stated that at 
times he used these medications inappropriately.  On mental 
status examination, the veteran evidenced mild anxiety.  The 
content of his thought was logical, coherent, and 
goal-directed.  He denied any current hallucinations or 
delusions, although he continued to be preoccupied with his 
military experience to some degree.  The diagnoses were 
adjustment disorder with anxious mood and mixed substance 
abuse, episodic.

In October 1989, the veteran was admitted to Bellin Hospital 
Mental Health Services after trying to kill himself by taking 
an overdose of Prozac pills and drinking a twelve-pack of 
beer.  The veteran provided a history of being schizophrenic 
and reported that his first psychotic episode was when he was 
in the military.  The veteran stated that during service he 
was involved in an experiment where he was put in a jail cell 
for ten days in a POW simulation.  He stated that he was 
given bread and water every other day and that he had his 
first psychotic break at that time.  He stated that a service 
doctor stated he had a chronically immature personality and 
that he was schizophrenic.  The recommended diagnosis by the 
examiner at Bellin Hospital was alcohol dependency, episodic.

A discharge summary from Currative Workshop Rehabilitation 
Center shows that the veteran was admitted to a program to 
develop appropriate vocational goals in August 1990 and 
discharged from the program because of poor attendance in 
February 1991.  A diagnosis of schizophrenic reaction, 
paranoid type, was noted.  His poor attendance was attributed 
in part to recurrent substance abuse.  His rehabilitation 
problem included paranoia, substance abuse, and emotional 
instability.

A July 1991 Outpatient Services Progress Note from the Brown 
County Mental Health Center reflected that the veteran 
carried a diagnosis of schizoaffective disorder, which had 
been under control with medications and without any recent 
hospitalizations or psychotic episodes.  The veteran reported 
that he was unemployed and had problems with alcohol and pot 
in the past.  He last used pot two months earlier and drank 
six beers about a week earlier.  When told that he should not 
mix drugs such as pot and alcohol with psychotropic 
medications, he stated that he knew that but was on the verge 
of quitting the use of alcohol and pot.  On mental status 
examination, the veteran's affect was appropriate and mood 
euthymic; however, he admitted that he had been anxious and 
nervous about seeing a new doctor.  He was cooperative and 
courteous; his speech was coherent, relevant, logical, and 
goal-directed.  There was no evidence of psychomotor 
retardation or agitation.  There was no evidence of 
circumstantiality or tangentiality in thought form.  There 
were no abnormal perceptions.  The examiner's impression was 
schizoaffective disorder well under control with medication; 
history of alcohol abuse, episodic; history of psychoactive 
substance abuse, questionably in remission.

A June 1992 treatment record from Brown County Mental Health 
Center disclosed that the veteran was referred by a 
psychiatrist for a psychological evaluation by a staff 
psychologist, D. L., M.S., to clarify his clinical picture 
from a diagnostic viewpoint as regards reports of persecutory 
delusions, flashbacks, and many anxiety symptoms.  The 
veteran was then taking Prozac, Desyrel, Loxitane and 
Hydroxyzine, reflecting in the treatment provider's opinion, 
that the veteran had features of anxiety, depression and 
possibly psychosis.  Other notable history included a 28-day 
inpatient treatment for alcohol and marijuana dependency in 
1989 or 1990, and hospitalization in 1982 with a diagnosis of 
paranoid schizophrenia.  

The veteran's in-service history was also recorded, and the 
treatment provider noted that the veteran had not worked in a 
competitive environment for ten years.  The veteran presented 
documentation to substantiate his belief that drug 
experiments were performed on him during his in-service 
incarceration, and he related his belief that his psychiatric 
disorder originated during the latter part of his service.  
The veteran reported that he had been placed in a brig for 
ten days, that he witnessed brutal treatment of other 
prisoners, and that he was physically abused at times.  Mr. 
L. reported,

[The veteran] based his assertion that he 
was part of an Army drug experiment on 
similarities between his memory of his 
incarceration and descriptions of 
treatment of Army personnel who were part 
of a documented drug experimentation 
program with the Armed 
Forces. . . .  When asked more closely 
about his experiences during this period 
of time, he admitted that he was 
essentially catatonic during much of the 
period of two weeks.  He also submitted 
an Armed Forces psychiatry report, which 
labeled him as paranoid schizophrenia 
with little motivation to perform, a poor 
attitude, and a suggestion that he was 
malingering symptoms in order to get out 
of the Armed Forces.  When asked about 
these materials in detail, [the veteran] 
made a largely circumstantial and rather 
weak case that he was involved in drug 
experimentation.  When questioned closely 
about it, he did not appear to hold this 
belief with delusional intensity.  
Rather, it appeared to be more of an 
overvalued idea resulting in 
preoccupation with collecting 
"evidence" supporting his belief which, 
of course, supports his disability claim.  
He admitted at one point, "I am obsessed 
with collecting evidence" (on being in 
the drug experiment).

The veteran also went into detail of his pre-service trauma, 
specifically a difficult childhood.  The veteran reported 
that after his separation from service he remained 
intoxicated on alcohol and drugs for several years until 
forced into sobriety.  He also reported frequent dreams of 
catastrophes in Vietnam, but was unsure if he was ever 
stationed there.  

Objectively, the veteran's mood was mildly anxious, but his 
affect was appropriate.  On one personality inventory, the 
veteran's responses were consistent with exaggeration of 
symptoms or possible malingering, although such was not 
consistent with all testing.  The examiner noted that 
consistent throughout the veteran's personal history and 
through test data were signs of self-defeating and passive 
aggressive personality traits.  In addition, the examiner 
noted that, although idiosyncrasies and distortions in his 
perceptual processes were present when faced with emotionally 
toned and ambiguous stimuli, he did not appear to suffer from 
a profound psychotic process.  The Axis I diagnoses included 
PTSD, delayed onset; dysthymia, secondary type, late onset; 
and "rule out" atypical psychosis with fluctuating paranoid 
delusions.  An Axis II diagnosis of personality disorder, not 
otherwise specified, schizotypal, self-defeating, with 
avoidant personality features, was also rendered.  

Mr. L. noted that the overvalued ideas with which the veteran 
was preoccupied appeared at least in part due to the 
potential for secondary gain with establishing grounds for a 
lawsuit or perhaps VA disability benefits.  With regard to 
the diagnosis of PTSD, the examiner noted,

A [PTSD] diagnosis is, however, not 
without its own difficulties in [the 
veteran's] case due to a lack of 
substantiating evidence of a traumatic 
event severe enough to cause such 
dysfunction.  The events causing these 
symptoms are, according to [the veteran], 
involved with a brief period of 
incarceration in an Air Force brig which 
was apparently quite uncomfortable during 
which time he experienced hallucinations 
and was treated with antipsychotic 
medications for a short time.

In September 1992, the RO received several documents from the 
veteran, including a lengthy description of the abuse he 
alleged to have experienced while in jail in service, lay 
statements from a friend and from his mother who stated their 
beliefs that the veteran was a victim of a drug 
experimentation program in the service, and a letter, dated 
in October 1987, from a CIA official to the veteran informing 
him that there was no evidence that he was involved in the 
MKSEARCH research and experimentation program.  In addition, 
in a statement, dated in October 1991, a person who stated 
that she lived with the veteran from May 1980 to August 1989 
and who was currently studying for a Master's degree in 
social work, offered her opinion that the veteran experienced 
severe emotional problems as a result of his experiences in 
service.  She felt that he suffered from severe PTSD 
beginning in June 1980.  She noted that he was a model GI 
until he flunked a test in service and was put in the brig 
where he was given Thorazine.  She stated that the veteran 
had so much anxiety he would fill the bathtub with ice cold 
water and submerge himself in it.

A December 1992 VA discharge summary reflects that the 
veteran was hospitalized from November to December 1992 for 
psychiatric symptomatology.  The veteran's problems were 
described as severe alcohol dependency, as exhibited by a 
case-a-day beer consumption, and a history of polysubstance 
dependence, including marijuana and LSD, with the latter used 
most recently two months prior to his November 1992 
admission.  The VA physician who drafted the discharge 
summary commented that the veteran had used almost every 
chemical available to him with marijuana preferred to 
alcohol.  Wide mood swings were also described by the 
veteran.  The veteran's final diagnoses were severe alcohol 
dependence, manifested by drinking a least a case of beer a 
day, and schizoaffective disorder, manifested by wide mood 
swings.

In a March 1993 VA PTSD examination report, the examiner, B. 
B., Ph.D., noted that the veteran reported an abusive 
childhood and abuse during his in-service incarceration.  He 
stated that the in-service abuse, which occurred during his 
incarceration, included people pounding on the walls, being 
put in a small cell which reminded him of when he was a 
child, becoming ill and vomiting on a guard, and having his 
head flushed in a toilet.  Post-service, the veteran stated 
that he had difficulty in meeting child support obligations 
and that he had fear of being incarcerated for his failure to 
pay child support.  He also reported psychiatric treatment at 
the Brown County Mental Health Center and at a VA medical 
center.  The veteran also reported his multiple substance 
usage, including LSD, marijuana and alcohol.

Concerning subjective complaints, the examiner noted that the 
veteran complained of intrusive thoughts from his military 
service, including perceiving that service missiles were 
"big and scary," and that he felt lost, scared and 
hopeless, and that his multiple substance usage was related 
to his intrusive thoughts, depressive symptoms and sleep 
problems.  The veteran also reported that he had difficulty 
taking showers due to fear of water which he believed was 
related to when his head was dunked in the toilet when he was 
jail in service.  However, the examiner noted that in 
previous medical reports in the claims file, the veteran 
reported that, when he was very anxious, he would dunk 
himself in a bathtub filled with ice cubes to reduce the 
stress related to possible incarceration for failure to make 
child support.

Dr. B. noted under "Objective Findings" that the veteran 
was appropriately groomed, dressed, and appeared in no acute 
distress.  He was fully cooperative and evidenced mild 
anxiety.  The content of his thought was coherent and goal 
directed, although at times he appeared somewhat obsessed 
about collecting evidence to substantiate claims for 
disability.  He denied any current hallucinations or 
delusions other than his preoccupation with his military 
experience.  He reported a depressed mood, and his affect was 
somewhat blunted.  There was some slight ideas of reference 
as he believed he may have been experimented on while in the 
military, although there was documented evidence that had 
been shown to him that this was not the case.  Judgment and 
insight were limited, and the examiner noted that the 
veteran's reliability appeared fair to being somewhat 
questionable at times.  The examiner further noted,

[The veteran] appears to have symptoms 
consistent with [PTSD], however, the 
nature of the traumatic event occurring 
while in the military is questionable.  
It is likely that his significant trauma 
as a child being raised in a 
dysfunctional family, physical, 
emotional, and sexual abuse, may have 
been a precursor for brief psychotic 
episode or during the military.  
Additionally, there appears to be 
evidence of possible schizotypical 
personality disorder or schizoaffective 
disorder precipitated by his experience 
in the military.  Additionally, due to 
his excessive alcohol and drug dependency 
it is possible that his clinical picture 
is further confused due to organic brain 
dysfunction.

The diagnoses were schizoaffective disorder with widely 
fluctuating mood and fluctuating paranoid delusions; PTSD; 
and personality disorder, not otherwise specified, 
schizotypal, self-defeating and avoidant personality 
features.  

An April 1993 VAMC discharge summary showed that the veteran 
received treatment in March and April 1993 for schizo-
affective disorder and severe alcohol dependence.  In 
September 1993, the veteran underwent psychological 
evaluation by G. L., Ph.D., a VA clinical psychologist.  Dr. 
L. noted that the veteran's PTSD apparently originated from 
childhood abuse but was exacerbated by physical and emotional 
abuse while in jail in the military.  PTSD, schizoaffective 
disorder (provisional), cannabis abuse, alcohol abuse and 
psychoactive substance abuse from Ephedrine not otherwise 
specified were the diagnoses.  The veteran was recommended to 
continue psychotherapy to assist in coping with stressors and 
to attend substance abuse support groups to facilitate on-
going support from a nonsubstance using population.  
Continuation of psychopharmacological therapy was also 
recommended.

An October 1993 VAMC Medical Record Report shows that the 
veteran was hospitalized for schizo-affective disorder, 
alcohol dependence, history of polysubstance abuse, history 
of PTSD, and rule out borderline personality disorder.  The 
veteran stated that he got scared because he received a 
notice that he was going to have to go to jail for 60 days 
for nonpayment of child support.  He reported that he had 
many nightmares about his being in a jail cell and flunking a 
test while in the service.  There was no evidence of 
perceptual or thought disturbances at this time.  It appeared 
that the veteran may have been exaggerating his symptoms, but 
he otherwise appeared reliable.  It was noted that the 
veteran refused to undergo psychological testing to rule out 
borderline personality disorder.

The veteran was afforded a personal hearing before an RO 
hearing officer in February 1994.  The veteran testified that 
he took medication for a psychiatric disorder and that the 
medication helped him (T. at 2).  The veteran also testified 
that he had nightmares of confinement related to his in-
service incarceration (T. at 2).  The veteran stated that, 
because of his inability to obtain and retain employment, his 
marriage suffered (T. at 3, 4).  He also indicated that he 
recently had had a third child, but that his relationship 
with his fiancée, the mother, was rocky (T. at 4).  The 
veteran said that he lost a job with a hospital, which he had 
retained for just under a year, because he was arrested and 
jailed, resulting in flashbacks (T. at 5).  Most recently, 
the veteran stated that he worked in September/October 1993 
cleaning and mopping, but that such work was too stressful 
and he quit (T. at 6, 7).

The veteran also testified about his suicide attempts in 
service (T. at 7, 8) and stated that he currently 
contemplated suicide, as he received official correspondence 
informing him that he is in contempt of court for failure to 
pay child support, and that he would again be incarcerated 
(T. at 9).  The veteran indicated that he would rather die 
than go to jail (T. at 9).  The veteran's mother testified 
that he did not have emotional problems prior to going in the 
military and that he was a very outgoing person with a lot of 
friends.  The veteran also reported that after his separation 
from service, he had a lot of anxiety (T. at 12) and treated 
his psychiatric manifestations with alcohol and drugs.

An April 1994 VAMC Medical Record Report shows that the 
veteran was hospitalized for schizo-affective disorder, 
bipolar type; alcohol dependence, relapse; past history of 
polysubstance abuse; PTSD by history; and personality 
disorder not otherwise specified.  There were no signs of 
psychosis or signs of abnormal thought processing or thought 
content.

A statement from the veteran's ex-wife, T. T., dated March 
1995, discloses that the veteran would display unprovoked 
violence early in their relationship.  She recalled that hey 
met and were married in 1972, and she indicated that alcohol 
and drugs were also a major part of the veteran's life at the 
time.  The veteran related to her that he was diagnosed with 
schizophrenia when he was twelve years old, and placed on 
Thorazine as treatment.  She stated that during their 
marriage, the veteran was obsessed with suing the military.  
She also indicated that subsequent to their divorce she 
obtained a college degree and was currently a 
"psychotherapist, counselor" and that she "had a fair 
amount of experience working with chronically ill adult 
alcoholics."  She stated that it was her "professional 
opinion" the veteran had schizophrenia, that originated in 
childhood.  She further stated that she believed the military 
"exacerbated his illness far beyond what would be normal for 
a serviceman or woman without this diagnosis."  She added 
that she also wrote he letter "more as a layperson than a 
professional."

In March 1997, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA) concerning the 
veteran's current psychiatric diagnosis or diagnoses and a 
relationship, if any, to psychiatric disorders shown in 
service or to substance abuse.  The VHA opinion was received 
by the Board in June 1997.  The VA psychiatrist, A. H., M.D., 
reviewed the veteran's claims file beginning with the 
veteran's service medical records.  She noted in detail the 
veteran's in-service manifestations, including the veteran's 
in-service diagnosis of schizophrenia, which was subsequently 
changed during service.  Dr. H. also commented on the 
veteran's post-service psychiatric reports, including the 
MMPI test completed in 1981, indicating that the veteran was 
malingering or at least exaggerating his symptoms.  She 
concluded that the underlying theme throughout the veteran's 
several psychiatric manifestations were findings of substance 
abuse, including LSD usage, as well as other substances.  She 
noted that as a result of the myriad and frequently opposing 
symptoms presented, in conjunction with the conceded 
substance abuse of the veteran, substance abuse "must be 
considered as primary on any list of possible diagnoses" the 
veteran may have.  She explained that both illicit 
substances, as well as legitimate medications, could mimic 
virtually all psychiatric disorders, citing as examples 
amphetamine or cocaine intoxication resulting in an 
appearance of schizophrenia or a bipolar disorder with 
subsequent withdrawal producing a depressed appearance.  
Barbiturate use, she continued, also resulted in a depressed 
presentation, while withdrawal resulted in anxiety among 
other symptomatology.  Moreover, Dr. H. found that it would 
be almost impossible to determine how the veteran might have 
appeared in a drug-free state.

Dr. H. also noted that the veteran's February 1994 testimony 
before an RO hearing officer suggested depression and PTSD, 
but that there was almost no discussion of the veteran's 
current use of controlled substances and alcohol during his 
hearing, which she again stated could mimic any type of 
psychiatric symptomatology.  She stated that cannabis 
intoxication could cause psychosis, anxiety, flashbacks, 
amotivational syndrome, impairment of short-term memory, a 
reduction in attention span, and a reduced ability to 
verbalize, whereas withdrawal can cause irritability, 
anxiety, sleep disturbances, anorexia, and a number of 
physical symptoms.  She continued that Ephedrine, also used 
by the veteran, could result in delusions and other paranoid 
features.  She expressed the opinion that poly-substance 
abuse was and may continue to be a primary diagnosis that 
cannot help but influence the cause or even presence of any 
other mental disorder.

VA outpatient treatment notes, dated from November 1993 to 
December 1998, show that the veteran attended regular therapy 
sessions for PTSD; schizoaffective disorder, alcohol 
dependence and cannabis abuse with Dr. G. L., the VA 
psychologist who had evaluated the veteran in September 1993.  
Most notations from this period of years confirm that the 
veteran continued to use alcohol and marijuana, and he often 
reported concern about his claim for VA disability 
compensation.  In November 1996, Dr. L. indicated that the 
veteran was using alcohol to "self-medicate" but may be in 
denial about the extent of his current use.  

In a July 1999 statement, D. L., M.S., the staff psychologist 
from the Brown County Mental Health Center, who had evaluated 
the veteran in June 1992, rendered an opinion as to what 
"best describes [the veteran's] diagnosis, its relationship 
to service and any relation it may have to substance abuse" 
as follows:

While [the veteran] may have been 
predisposed to a negative experience in 
the military and already experiencing 
some anxiety and depression symptoms due 
to alleged childhood physical and sexual 
abuse, my opinion is that his [PTSD] 
symptoms and dysthymia did intensify as a 
result of his military experiences beyond 
any levels likely present before his 
service.  His admitted severe alcohol and 
other drug abuse in the years following 
his service may have well constituted an 
effort to "self-medicate" his anxiety 
and depression which worsened, most 
likely, in reaction to his service 
experiences and especially his 
incarceration.  While [the veteran] has 
been accused at times of malingering 
symptoms for secondary gain, my own 
experience with [the veteran] and test 
findings from 1992 suggest that he may be 
prone to, at worst, exaggerating rather 
than fabricating quite severe and very 
real psychiatric symptoms and emotional 
pain.

In September 1999, the veteran was examined by a Board of two 
VA psychiatrists.  The examination report documents the 
examiners' review of the extensive evidence in the claims 
file, their consideration of the history of the present 
illness, the past psychiatric history, the present 
medications, the family and social history, and their 
findings on mental status examination.  Their assessment was 
that the most prominent feature in the veteran's history by 
far was his polysubstance dependence.  They noted that nearly 
all of his psychiatric symptoms that had been reported over 
the years have a high likelihood of being due to his 
polysubstance abuse, and that this situation made 
interpretation of any psychiatric symptoms nearly impossible.

The examiners noted that, other than his polysubstance abuse, 
their next major diagnosis was malingering.  They stated that 
the definition of malingering included exaggeration of 
symptoms for ulterior motives, and they noted that 
malingering had been suspected by other examiners as 
documented by reports in the claims file.  With regard to 
their own finding of malingering, they noted that the veteran 
endorsed symptoms that would not likely occur together and 
would not likely be a part of several disorders that he was 
feeling.  For example, he reported various symptoms that are 
not known to be a part of nightmares or PTSD and certainly 
not in the combination he reported.  In addition, there were 
inconsistencies shown in his cognitive abilities in that, 
when specifically testing for math abilities he gave 
illogical answers, but when asked more practical math 
problems regarding his own rent and bills, he was able to 
perform these problems with proficiency.  Moreover, he 
reported only being able to remember one hour of his 
incarceration in service whereas the claims file contained a 
detailed description of his incarceration as typed up by the 
veteran himself.  The examiners noted that significant 
corroboration of malingering was the finding on reports in 
the claims file of psychological examinations in the past 
that suggested malingering.

The only other objective observation the examiners could make 
was that the veteran appeared nervous and to be experiencing 
anxiety, and this appeared to be a consistent report through 
much of his treatment records.  Noting that the veteran gave 
examples of having been quite anxious at age fifteen or 
sixteen, the examiners noted that, if anxiety had its origins 
prior to service, an in-service stressor may have increased 
his anxiety for a short time, but would not be likely to have 
produced 25 years or more of significant symptomatology.  
Concerning this, the examiners noted that it was much more 
likely that his polysubstance abuse and dependence 
exacerbated and maintained the symptoms that he reported.

With regard to a diagnosis of the in-service symptoms, the 
examiners stated that, without a toxicology screen at that 
time, it was impossible to say what the appropriate diagnosis 
was.  It was possible it was a withdrawal phenomenon from 
some substance that he may have been using or it was highly 
possible that it was due to the personality disorder traits 
noted at that time and which continued to be noted throughout 
the treatment records.  The examiners stated that, given the 
veteran's description of mainly visual hallucinations and the 
absence of much else observable regarding a psychotic 
process, it was unlikely that the veteran experienced a 
psychotic break because visual hallucinations without 
accompaniment by auditory hallucinations were very rare in 
psychotic breaks and were much more common in substance 
induced or withdrawal states.  

Concerning the criteria for a diagnosis of PTSD, the 
examiners noted that there was no apparent threat to life or 
threat to major bodily harm involved in the stressor 
described.  The examiners also noted that, on this 
examination, the veteran denied certain stressful events 
which he had reported in the past such as his childhood 
abuse.  The examiners concluded, based on review of the 
medical evidence in the claims file, that polysubstance abuse 
and dependence likely exacerbated or initiated the veteran's 
psychiatric symptomatology.  The diagnoses were polysubstance 
dependence; malingering; and possible anxiety disorder not 
otherwise specified that was present before the service and 
was most likely exacerbated by his drug use.

In January 2000, the two VA examiners who provided the 
September 1999 examination report were asked to review the 
reports of D. L., M.S., the staff psychologist from the Brown 
County Mental Health Center, and of G. L., Ph.D., the VA 
staff psychologist, as well as the March 1995 statement of 
the veteran's ex-wife, T. T., who was now a psychotherapist, 
and to comment on these reports.  

With regard to D. L.'s report in which he rendered the 
diagnoses of PTSD and dysthemia, the examiners noted that 
they found no evidence that Mr. D. L. had used the DSM-IV 
criteria in diagnosing PTSD.  They noted that Mr. D. L. 
referred to several symptoms of PTSD and pointed out that 
these symptoms could occur even if the full criteria of PTSD 
were not met.  The examiners indicated that they continued to 
believe that the full criteria for PTSD were not met in this 
case.  

They noted, with regard to psychological testing that, on 
three occasions when such testing was performed, including 
when testing was administered by Dr. G. L. and Mr. D. L., the 
test results showed exaggeration of symptoms or findings 
consistent with malingering.  The examiner's thought Dr. G. 
L.'s further interpretation of one test, which was invalid, 
was inappropriate.  

With regard to T. T.'s statement, the examiners noted that 
her description of the veteran's unusual behaviors did not 
provide any further evidence as to the etiology of these 
behaviors.  The examiners observed that the behaviors and 
interactions described were not specific for schizophrenia, 
PTSD, or any other specific psychiatric diagnosis.  

Finally, the examiners noted that they based their opinions 
on consideration and review of the many and varied medical 
reports and opinions in the claims file, and that any 
diagnosis or opinion that they offered "would be in conflict 
with some of the previous opinions in the claims file, given 
the multiple diagnoses, multiple opinions, and the variety 
and large spectrum of the diagnoses given."  They stated 
that their second review of the claims file led them to the 
same opinions about the veteran as offered in their previous 
report.

In a March 2000 statement, Dr. G. L., the VA staff 
psychologist, noted that he had been treating the veteran for 
seven years and, although he was aware of the veteran's 
attempt to obtain service connection for PTSD and 
schizoaffective disorder, he had not reviewed the claims 
file.  He had reviewed the September 1999 report of the two 
VA psychiatrists, however.  Dr. L. noted that, although the 
veteran's history prior to his military likely contributed to 
the development of PTSD symptoms, it was also likely that he 
was traumatized while incarcerated during his time in a 
military jail.  Dr. L. continued,

His actual trauma, consisting of abuse by 
his military jailers cannot be directly 
verified.  However, it is not 
unreasonable to assume that physical 
and/or psychological abuse could occur in 
such settings.  Similarly, many 
service-connected claims related to 
combat trauma are based only on the fact 
that the veteran was in a combat setting.  
The actual combat traumas themselves 
often cannot be directly verified.  
Nonetheless, service connection is often 
granted in cases even when the specific 
traumas cannot be confirmed.  It is my 
belief that [the veteran] likely was 
subjected to physical and emotional abuse 
while incarcerated in the military and 
that this trauma, at the very least, 
exacerbated any preeexisting PTSD 
symptoms.  It is also possible that the 
military trauma alone would be sufficient 
to cause PTSD.

Dr. L. noted that the veteran's other diagnosis was 
schizoaffective disorder, a psychotic disorder with 
concurrent symptoms of a major mood disorder.  Dr. L. stated 
that he believed that the veteran's military records show 
that he received psychiatric treatment while in the military, 
and that he was given Thorazine, an antipsychotic medication.  
Dr. L. stated that this information "lends strong evidence 
to the claim that at least part of his current psychiatric 
condition originated during his military service."  With 
regard to the veteran's history of substance abuse, Dr. L. 
noted that many of the veteran's psychiatric symptoms 
persisted even during periods of abstinence from substance 
use.

Dr. L. also stated that, although the examiners stated in 
their September 1999 report that the veteran denied 
hopelessness, helplessness, and worthlessness, he did not 
think it seemed possible, based on his treatment of the 
veteran, that the veteran would deny these feelings during an 
examination.  In addition, he stated, with regard to the 
examiners' comments about psychological testing, that 
"interpretation of a psychological test such as the MMPI-2 
is generally beyond the scope of practice for 
psychiatrists."

In August 2000, Dr. G. L. submitted another statement, noting 
that he had reviewed a portion of the claims file containing 
the veteran's military records.  He found nothing in the 
records to change his opinion that the veteran continued to 
suffer psychiatric symptoms that first developed during his 
military service.  Specifically, he noted that the military 
records showed that the veteran was diagnosed with a 
psychotic disorder and was treated with Thorazine.  Dr. L. 
attached a page from the Physician's Desk Reference (PDR) 
describing Thorazine which noted that indications for its use 
included "[f]or the management of manifestations of 
psychotic disorders"; "[t]o control of nausea and 
vomiting"; "[f]or relief of restlessness and apprehension 
before surgery"; "[t]o control the manifestations of the 
manic type of manic-depressive illness"; and "[f]or the 
treatment of severe behavioral problems in children (1 to 12 
years of age) marked by combativeness and/or explosive 
hyperexcitable behavior . . . and in the short-term treatment 
of hyperactive children".

A VA outpatient psychiatry consultation report, dated in July 
2001, shows that the veteran was seen in an emergency room 
with thoughts of suicide and complaints of his son's 
girlfriend beating him up.  He denied alcohol consumption in 
4-5 days, stated he used Percocet about a week earlier, LSD 
about a month earlier, used Ephedrine as needed for dyspnea, 
and continued to use marijuana almost daily.  It was noted 
that the veteran had known diagnoses of schizoaffective 
disorder, PTSD, and polysubstance abuse.

A November 2001 VAMC discharge summary shows that the veteran 
was admitted with the following diagnoses:  schizoaffective 
disorder; alcohol withdrawal symptoms; acidosis; unspecified 
protein-calorie malnutrition; other and unspecified alcohol 
dependence; combination of opioid type drug with any other 
drug dependence; hypercholesterolemia; suicidal ideation; 
PTSD; and tobacco abuse.

In February 2002, another VA Mental Disorders examination was 
conducted by J. D. H., a VA psychologist.  Dr. H. noted that 
he had reviewed the claims file, that the veteran's medical 
history was well-documented in his records, that the veteran 
had a long history of polysubstance abuse and had been given 
a variety of psychiatric diagnoses, and that he had been 
unemployed since 1979.  The veteran reported that about a 
year earlier he had gotten involved in a relationship with a 
woman who beat him.  He was using drugs and alcohol, becoming 
increasingly depressed and in increasingly poor physical 
health.  During this time, he attempted suicide by taking an 
overdose of Percocet.  He was admitted to a VA Dual Diagnosis 
program for about four months and was, at the time of the 
examination, attending a day hospital program every day.  He 
had been abstinent from drugs and alcohol since July 2001.  
He reported that he was "real happy with how things are 
going right now."  His nightmares had diminished but still 
occurred about twice a week; he reported being tremulous, 
having his thoughts race, some periods of depression, and 
occasional thoughts of suicide.

On examination, Dr. H. noted that the veteran was casually 
but neatly groomed, exhibited good personal hygiene, was 
pleasant and cooperative and appeared in no acute distress.  
His speech was normal, though sometimes he spoke a bit 
rapidly.  His responses were logical and coherent, although 
there were a few occasions in which his responses became a 
bit tangential.  This was particularly evident in trying to 
get a description of his nightmares, where he continually 
would digress to the various beliefs he had about what 
happened during the time he was incarcerated in the military 
rather than confining himself to a description of dream 
content.  The examiner noted that, in contrast to previous 
reports, he did not get the impression that the veteran was 
malingering or exaggerating the extent of his current 
symptoms.  There was no indication of impaired thought 
processes, hallucinations, or delusions.  There was a slight 
tremor in his hands.  He stated that he could not always 
recall the content of his nightmares, but when he could 
recall, it appeared the dreams focused primarily on his lying 
on the floor of his cell, wet from having been dunked in the 
toilet, and lying in his own vomit.  This was consistent with 
the description in previous reports.

The examiner provided a summary of past medical reports and 
the opinions of past examiners.  He noted that some examiners 
had diagnosed PTSD, based on childhood abuse, which was 
exacerbated by traumatic events in service.  The examiner 
noted that the veteran reported having received Thorazine at 
the age of 13, and the letter from his ex-wife confirmed 
this.  Although no medical records were available, this 
information raised the possibility that a psychotic disorder 
may have been present prior to his military service, though 
again perhaps this was further exacerbated by his military 
experience.  The examiner noted that the veteran's 
description of some of the events of his incarceration was 
consistent with a psychotic episode (for example, seeing 
Christ, and having the walls appear to be melting).  
Confounding all of this, the examiner noted, was the 
veteran's long history of polysubstance abuse.  There was no 
doubt that this had been a significant problem since military 
service and some records suggested that it might have begun 
earlier.  The result of the veteran's treatment in the VA 
Dual Diagnosis Program adds support to the notion that many 
of his symptoms were a result of his substance abuse, 
although the current reduction in symptoms could also well be 
the result of the fact that he is now on a consistent 
medication regime.  The examiner noted that it was his 
opinion, however, that many of the veteran's symptoms over 
the years were attributable to his substance abuse, rather 
than to other psychiatric disorders.

With regard to PTSD, the examiner stated that he did not 
believe the veteran currently met the DSM-IV criteria for the 
disorder.  He stated that, even if a significant stressor 
occurred while the veteran was incarcerated, the full symptom 
picture was not currently present.  For example, he did not 
appear to avoid stimuli associated with the trauma and any 
symptoms of numbing or arousal could be attributed to other 
factors.

The examiner noted that he did believe the record provided 
support for an underlying psychotic process, though this, 
too, was not currently fully evident, perhaps because it was 
being controlled by medication.  The examiner stated that he 
would continue the diagnosis of schizoaffective disorder, but 
noted that, in large part due to the confounding effects of 
the veteran's substance abuse, it was difficult to reach firm 
conclusions about its etiology.  The examiner thought the 
diagnostic picture might become clearer if the veteran could 
remain abstinent from alcohol and drugs for a more extended 
period of time.  The diagnoses were schizoaffective disorder 
and polysubstance abuse, currently in remission.  A diagnosis 
on Axis II was deferred.

In October 2002, another VA Mental Disorders examination was 
conducted by J. D., Ph.D.  Dr. D noted that he reviewed the 
veteran's three-volume claims file thoroughly.  In his 
report, Dr. D. provided a detailed and accurate summary of 
the veteran's military records including that he was placed 
in correctional custody on March 18, 1971, and was 
incarcerated less than 24 hours when he was transferred to a 
psychiatric hospital after he had begun crying and had become 
emotionally distraught.  After recounting the evidence in the 
service medical records that the veteran slashed his left 
wrist and then, several days later, his right forearm, Dr. D. 
noted,

At this point, Dr. [F.] again assessed 
[the veteran] and felt that more might be 
going on than a situation anxiety 
reaction.  There was never any evidence 
of hallucinations or perceptual 
distortions but there was some mild 
referential thinking, flat affect, 
subsequent uncommunicativeness and, 
together with the self-induced 
lacerations, Dr. [F.] felt that a 
psychotic process might be operative and 
gave a provisional diagnosis of 
schizophrenia, undifferentiated and 
recommended [the veteran] to be sent to 
Wilford Hall USAF Hospital, Lackland AFB, 
Texas, for further diagnostic evaluation 
and recommendations.  It should be noted 
that Wilford Hall is the premiere medical 
facility in the entire Air Force Command.

[The veteran] was admitted to Wilford 
Hall Medical Center on [April 3, 1971].  
It should be noted that while [the 
veteran] was hospitalized at Vandenberg 
he continued to complain that he couldn't 
adjust to the regimented Air Force system 
and that he felt he and the Air Force 
were incompatible.  It should also be 
noted that the only medications he was 
given while an inpatient at Vandenberg 
were Valium for anxiety and Chloral 
Hydrate for sleep.

Dr. D. also noted that during the veteran's hospital stay at 
Wilford Hall, he was given no psychiatric medications and 
that during his hospital stay a number of individual 
interviews confirmed the impression that there was no 
evidence of significant psychopathology or psychotic thought 
process.

After finishing the detailed summary of the military records, 
Dr. D. summarized the post-service medical evidence, noting 
that, although the veteran had an extensive substance abuse 
and psychiatric history since his separation from service, 
"his psychiatric involvement did not really begin until 
approximately 1981, in the Brown County Mental Health 
System . . . 10 years after separation from the Air Force.

On examination, Dr. D. noted that, because of the complexity 
of the examination, most of the time was spent on matters 
related to his military service.  When discussing his 
incarceration, the veteran stated he could only remember the 
first day.  When Dr. D. pointed out that he was actually 
incarcerated less than 24 hours, the veteran seemed quite 
surprised.  Dr. D. noted that the veteran's account of the 
abuse that he experienced in the jail was different from an 
account noted in a VA report from 1992, and Dr. D. found that 
the veteran was an inconsistent historian at best.  

Dr. D. then noted that the veteran did not experience many of 
the symptoms associated with PTSD.  The veteran believed that 
he was incarcerated a second time and given Thorazine.  Dr. 
D. noted that there was one reference in his military 
records, dated April 12, 1971, stating "Suicidal 
tendencies", "Thorazine" and what looked like, "released 
to Air Police."  The veteran still held onto the belief that 
he was given experimental drugs as part of some sort of 
secret military study to assess reactions to "sustained 
deprivation".  Dr. D. stated that the veteran's belief did 
not appear delusional but rather paranoid in nature.  Dr. D. 
noted that in 1981 the veteran was diagnosed with borderline 
personality disorder and in 1982 he was diagnosed 
schizophrenic for the first time and had carried a form of 
that diagnosis since then.

Dr. D. administered psychological testing with results that 
he felt were valid.  He stated that individuals with profiles 
similar to the veteran often showed schizoid-like adjustment 
and "often straddle a fence between character disorder and 
psychosis."  They often had a basic mistrust of the world 
and other people.  Intense familial conflict and early 
problems in self-identification were often observed as part 
of the dynamics, as well as deep-seated feelings of basic 
insecurity.  Individuals with similar profiles often see the 
world as hostile and punitive.  Immaturity, alcoholism, 
sexual deviation, and paranoid trends were not uncommon.  Dr. 
D. reported that the results from the testing were consistent 
with the veteran's history and the impressions derived from 
the clinical interview.

Dr. D. noted that, in trying to understand and make sense out 
the veteran's current psychological status, one must stay as 
closely aligned with the historical facts as possible.  In 
this regard, the veteran initially performed quite adequately 
in the service until being assigned to a duty station where 
he could not tolerate his job.  He sought conscientious 
objector status and was found to exhibit no mental health 
disorder that would preclude his seeking that status.  Upon 
being given 30 days in correctional custody, he became 
distraught, anxious, and emotionally distressed.  He was seen 
by a psychiatrist, Dr. F., who again noted no major 
psychopathology and cleared him to return to incarceration.  
At this point, the veteran acted out by slashing his wrists.  
Again he was evaluated by Dr. F., who felt that incarceration 
was appropriate from a mental health point of view.  The 
veteran again acted out by cutting his forearm.  At this 
point, Dr. F. questioned his original conclusions and 
wondered if a schizophrenic process might be underlying the 
veteran's behavior.  The veteran was referred to Wilford 
Hall, which Dr. D. again noted is the premiere medical 
facility in the Air Force, to clarify his diagnosis and 
provide recommendation.  Observation at Wilford led to the 
unequivocal opinion that the veteran did not display any 
psychotic process, schizophrenic or otherwise, and that he 
exhibited a personality disorder, a character and behavior 
disorder, Immature Personality disorder, and that he should 
be returned to duty and any decisions about his status in the 
Air Force should be based upon his demonstrated behavior and 
performance.  Dr. D. emphasized that no psychiatric 
medications were given to the veteran while he was 
hospitalized at Wilford Hall.

Concerning the veteran's claimed PTSD, Dr. D. noted that 
there was little evidence to support that any overwhelming 
traumatic event actually occurred, and he found Dr. G. L.'s 
statements that it was not unreasonable to assume that such 
abuse could occur in such a setting and that such trauma 
could have caused or exacerbated PTSD symptoms was highly 
speculative and lacking solid foundation.  With regard to Dr. 
G. L.'s statement that the veteran's having received 
psychiatric treatment and having been prescribed Thorazine 
lends strong evidence to the claim that at least part of his 
psychiatric condition originated in service, Dr. D. stated, 

The fact of the matter is that there is a 
singular reference to "Thorazine" and a 
sketchy progress note written 12 April 
1971 at Vandenberg AFB, 4 days after 
discharge from the Wilfred Hall Medical 
Center Psychiatric Unit where he had been 
thoroughly evaluated psychiatrically and 
found to demonstrate no evidence of 
psychosis.  It is unclear in the progress 
note of 12 April 71 who actually 
prescribed Thorazine, how much, and for 
what.  We do know that Thorazine was used 
for a number of purposes in the early 
70's, one of which was to calm 
distraught, anxious, distressed patients.  
In any event, there is absolutely no 
evidence of record that [the veteran] 
received Thorazine for any underlying 
psychotic or schizophrenic process.

Dr. D.'s conclusions, based on a thorough review of the 
record and the results of evaluation, included that the 
evidence of record was not sufficient to indicate that any 
psychiatric condition pre-existed the veteran's entry into 
service; that schizoaffective disorder, variously classified 
over time, was neither incurred or aggravated by his military 
service; that there was no evidence to indicate that he was 
treated for a psychosis within a year of his discharge from 
the military; that the DSM-IV criteria for a diagnosis of 
PTSD were not met in this case; that the longstanding history 
of polysubstance abuse was not secondary to schizoaffective 
disorder; and that the veteran did not suffer from any mental 
disorder incurred or aggravated by his military service.  Dr. 
D. noted that schizoaffective disorder arose many years after 
service and that the veteran's heavy substance abuse after 
discharge from service may have acted as a catalyst for the 
psychotic process to emerge.

In an April 2003 statement, Dr. G. L. noted that he had 
reviewed the most recent VA examination report and that he 
could not understand how a connection could not be made 
between certain factual findings in the medical records.  
Specifically, Dr. L. noted corroborating facts from the 
veteran's military medical record, civilian medical record, 
and recent examination included (1) an initial diagnosis in 
service with schizophrenic disorder, a type of psychotic 
disorder; (2) treatment in the military with an antipsychotic 
medication, Thorazine; (3) a diagnosis of schizophrenic 
disorder since military service and currently; (4) treatment 
with various antipsychotic medication since his time in the 
military; and (5) a final diagnosis of schizoaffective 
disorder, a type of schizophrenic disorder on the most recent 
VA examination.  

Dr. L. further stated that Dr. D.'s conclusion that the 
schizoaffective disorder developed during the veteran's post 
service years and was somehow different from, and not 
connected to, the diagnosis of schizophrenia in service was 
"highly speculative".  Dr. L. believed that the post 
service medical records supported that the diagnosis of 
schizophrenia in service was accurate, and that the veteran 
might also have a personality disorder that was superimposed 
upon, or an additional manifestation of, his schizoaffective 
disorder.  Dr. L. also noted that the argument that Thorazine 
was used for a number of purposes in the 1970's did not 
diminish the fact that the veteran was diagnosed with a 
psychotic disorder in service and was treated with an 
antipsychotic medication.  In addition, Dr. L. noted that the 
symptoms noted by Dr. D. of being "distraught, anxious, and 
emotionally distressed" for which the veteran was supposedly 
given Thorazine were consistent with an acute psychotic state 
and thus supportive of the initial diagnosis of 
schizophrenia.

Dr. L. rendered the opinion that it was at least as likely as 
not (and possibly more likely than not) that the veteran's 
schizophrenic disorder, originally diagnosed in the military 
is the same psychiatric condition as his current diagnosis of 
schizoaffective disorder.  Dr. L. also stated that, noting 
the veteran's young age when in the service, it did not 
appear that his early history of substance use had a direct 
connection with his schizophrenia diagnosis in the military, 
but his post-military history of substance abuse may have 
aggravated or possibly even been caused by, his schizophrenia 
disorder.

VA outpatient treatment reports, dated from April 2003 to 
December 2003, show that the veteran continued to be seen for 
individual psychotherapy sessions with Dr. G. L.  The 
diagnoses were schizoaffective disorder; anxiety disorder 
with panic; and alcohol dependence in partial remission.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  

Developmental defects, such as personality disorders, are not 
diseases or injuries within the meaning of the law applicable 
to establishing service connection for a disability.  
38 C.F.R. § 3.303(c).  Direct service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

Service connection for certain diseases, such as psychoses, 
may be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In reaching a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter 
involved in a claim for VA benefits, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Concerning the varied diagnoses rendered in this case, the 
Board notes first, with regard to the diagnoses of 
polysubstance abuse, including alcohol abuse, that direct 
service connection may be granted only when a disability was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, as was the claim which is the subject 
of the appeal in this case, the result of a veteran's abuse 
of abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301(a).  

Although service connection may be granted for alcoholism 
where it is shown to be secondary to a service-connected 
disorder, service connection may not be granted for primary 
alcoholism.  38 C.F.R. § 3.310(a); Allen v. Principi, 237 
F.3d 1368, 1370 (Fed. Cir. 2001).  Some examiners have 
rendered opinions in this case that polysubstance abuse, to 
include alcoholism, is the veteran's primary diagnosis and 
they have not agreed with at least one other examiner that 
the use of alcohol and drugs was secondary to other 
psychiatric disorders.  However, in the decision below, the 
Board had concluded that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder in this case, and therefore any claim 
for alcoholism secondary to a service-connected psychiatric 
disorder is moot.

Second, the Board notes that a personality disorder was 
diagnosed by examiners in service and in the years after 
service.  Developmental defect, however, such as personality 
disorders, are not diseases or injuries within the meaning of 
the law applicable to establishing service connection.  
38 C.F.R. § 3.303(c).  Therefore, service connection for 
disability resulting from a personality disorder may not be 
granted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Third, there is no evidence in this case that a psychoses 
manifested itself within one year from the date of separation 
from service, and therefore service connection based the 
presumptive provisions for certain chronic diseases to 
include psychoses must be denied.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, for the 
following reasons, service connection may not be granted 
based on aggravation of a preexisting psychiatric disorder in 
this case.  38 U.S.C.A. § 1111.  

Concerning aggravation, although many examiners have 
discussed in their reports whether a current psychiatric 
disorder may have preexisted service in this case or, in the 
case of PTSD, whether the veteran may have experienced 
stressful events prior to service that resulted in PTSD, the 
service medical records in this case do not contain an 
enlistment examination report.  The presumption of soundness 
at entrance to service "only attaches where there has been 
an induction examination in which the later 
complained-disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996).  In one case where there was no entrance 
examination report of record because it was presumed to have 
been lost in a fire, the presumption of soundness attached as 
reflected by the Court's conclusion that the presumption of 
soundness had been rebutted by clear and unmistakable 
evidence of the pre-service existence of the disability.  See 
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Accordingly, 
the Board assumes that no psychiatric disorder was noted at 
entrance in this case and concludes that the presumption of 
soundness attaches.

Further, the evidence in this case is insufficient to meet 
the high burden of clear and unmistakable evidence needed to 
rebut the presumption of soundness at entrance.  Therefore, 
the presumption of soundness stands and, as a legal matter, 
the issue in this case is not whether a preexisting acquired 
psychiatric disorder was aggravated by service but rather 
whether an acquired psychiatric disorder was incurred in 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03 (July 16, 
2003).  In this case, there is some evidence indicating that 
either PTSD or a psychosis, most often and most recently 
diagnosed as schizoaffective disorder, was incurred in 
service.  Accordingly, the Board has considered whether an 
acquired psychiatric disorder, variously classified to 
include PTSD and schizoaffective disorder, was incurred in 
active service,

PTSD

Whether the criteria necessary to establish a diagnosis of 
PTSD under DSM-IV have been met is a matter of dispute among 
examiners in this case.  Significantly, however, in addition 
to a current diagnosis which meets those criteria, the 
requirements under the law to establish service connection 
for PTSD also include that there be credible supporting 
evidence to support that noncombat-related stressful events 
which a veteran claims to have experienced in service 
actually occurred.  Concerning this, Dr. G. L.'s statements 
in March 2000 that it is not unreasonable to assume that 
physical and/or psychological abuse could have occurred 
during the veteran's incarceration in service and his belief 
that that the veteran likely was subjected to physical and 
emotional abuse while incarcerated do not constitute credible 
supporting evidence because Dr. L. had no direct knowledge of 
whether such events occurred.  

Similarly, Dr. L.'s statement that many service-connected 
claims relating to combat trauma are based only on the fact 
that a veteran was in a combat setting and the actual combat 
traumas themselves often cannot be directly verified, while 
true, is not helpful to the veteran's claim in this case 
because the law includes special provisions for combat 
veterans that are inapplicable to other veterans.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  In this case, 
the service records, including the DD Form 214, show that the 
veteran never left the United States during service, and no 
evidence indicates that he served in combat.  In addition, 
the veteran does not allege that he experienced a combat-
related stressor.  Therefore, the Board concludes that in 
this case the veteran's testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See 
Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Moreover, there is no evidence to support that the stressful 
events that the veteran claims to have experienced in service 
actually occurred.  For example, the service medical records 
show only that the veteran became sullen and tearful upon 
admission to the correctional facility without any evidence 
to support the allegations of mistreatment and abuse that he 
made many years later against other service members at the 
correctional facility.  In addition, there is no indication 
that he reported vomiting or that he was treated for nausea 
or vomiting upon his transfer to the hospital after he had 
become sullen and tearful.  He did not report any abuse once 
he arrived at the hospital, and no reports showed that he had 
any physical injuries or that his head or clothes were wet as 
a result of allegedly having his head dunked in a toilet.  

Furthermore, there is no supporting evidence whatsoever for 
the veteran's claim that he was the subject of a drug 
experimentation program in service or a POW simulation 
concerning sustained deprivation.  The October 1987 letter 
from the CIA official indicated that that agency found no 
evidence that the veteran was involved in the MKSEARCH 
research and experimentation program.  Finally, the veteran's 
contentions that he was incarcerated in service for several 
days or longer and fed only bread and water every other day 
is refuted by his service records which show that he was 
incarcerated for less than 24 hours when he became sullen and 
tearful and was transferred to a hospital.

Because there is no credible supporting evidence in this case 
that the stressful events which the veteran claims to have 
experienced in service actually occurred, the Board concludes 
that the requirements for service connection for PTSD have 
not been met and the evidence preponderates against the claim 
for service connection for PTSD.  Accordingly, the claim for 
service connection for an acquired psychiatric disorder 
diagnosed as PTSD must denied on this basis.  

Also, with regard to the diagnosis of PTSD, the Board notes 
that most examiners in this case did not render a diagnosis 
of the disorder because they determined that diagnostic 
criteria, other than criteria having to do with the 
occurrence and sufficiency of the claimed stressor, were not 
met.  At least one other examiner who diagnosed the disorder 
noted such a diagnosis was problematic because the diagnostic 
criteria did not appear to be fully met.  With regard to the 
latter, the diagnosis first appeared in the June 1992 report 
of Brown County Mental Health Center examiner, D. L., M.S., 
who noted that the diagnosis was "not without its own 
difficulties . . . due to a lack of substantiating evidence 
of a traumatic event severe enough to cause such 
dysfunction."  

Dr. B. B., a VA examiner, similarly noted in March 1993 that 
the veteran appeared "to have symptoms consistent with 
[PTSD], however, the nature of the traumatic event occurring 
while in the military is questionable."  In the June 1997 
VHA opinion, Dr. A. H. did not confirm a diagnosis of PTSD 
and indicated that symptoms suggestive of PTSD could have 
been the result of substance abuse or withdrawal from using 
drugs.  The two VA psychiatrists who provided examination 
reports in September 1999 and January 2000 did not diagnose 
PTSD because they concluded that the full criteria for the 
disorder were not met.  Drs. J. D. H. and J. D., VA 
psychologists who examined the veteran in February 2002 and 
October 2002, respectively, did not diagnose PTSD, noting 
that the DSM-IV diagnostic criteria were not met.  Dr. H. 
stated that, even if a significant stressor occurred while 
the veteran was incarcerated, the full symptom picture was 
not currently present because, for example, he did not appear 
to avoid stimuli associated with the trauma and any symptoms 
of numbing or arousal could be attributed to other factors.  
Dr. D. also concluded that the DSM-IV criteria for the 
disorder were not met, noting that there was little evidence 
to support that any overwhelming traumatic event actually 
occurred.

The only examiner who concluded that the diagnostic criteria 
were met, albeit noting that the alleged stressful events in 
service could not be directly verified, was G. L., the VA 
psychologist who first diagnosed the disorder in September 
1993.  Dr. L., however, believed in September 1993, like Mr. 
D. L. from Brown County Mental Health Center, that the 
disorder originated from childhood abuse.  Later, in March 
2000, Dr. L. indicated that the military trauma alone would 
be sufficient to cause PTSD.  In outpatient treatment records 
from Dr. L. dating from April 2003 to December 2003, however, 
the diagnosis of PTSD was no longer reported.

Thus, the Board concludes that the preponderance of the 
evidence in this case is also against the claim that the 
veteran has PTSD under the DSM-IV diagnostic criteria for 
that disorder.  In summary, because the evidence 
preponderates against the claim that the veteran has PSTD 
that meets the DSM-IV diagnostic criteria for the disorder 
and because of the lack of credible supporting evidence that 
the stressful incidents alleged to have occurred in service 
actually occurred, the Board finds that current PTSD, if any, 
is not the result of any stressful event in service.  
38 C.F.R. § 3.304(f).  Thus, the Board concludes that PTSD 
was not incurred in active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f).

A Psychosis To Include Schizoaffective Disorder

The medical evidence in this case is conflicting concerning 
whether a psychosis, most frequently diagnosed as 
schizoaffective disorder, had its onset in service.  The 
primary conflict as to the etiology of the disorder is 
between the views of the two VA psychiatrists, who provided 
reports in September 1999 and January 2000, and J. D., Ph.D., 
the VA psychologist who rendered a report in October 2002, on 
the one hand, and on the other hand the views of G. L., 
Ph.D., the VA psychologist who reported in March and August 
2000 and in April 2003, and who has seen the veteran for 
individual outpatient therapy sessions since 1993.  Although 
it is somewhat unclear whether she was rendering a competent 
professional opinion or merely providing information as a 
layperson, the March 1985 statement from the veteran's former 
wife that schizophrenia was exacerbated or aggravated by 
service is also supportive of the veteran's claim.  

The two VA psychiatrists concluded that the veteran's primary 
diagnosis was polysubstance abuse.  They also diagnosed 
malingering and possibly anxiety not otherwise specified that 
was present before service and exacerbated by drug use.  
These two psychiatrists did not reach a diagnosis of 
schizoaffective disorder.  They did not think that the 
veteran's symptoms in service or thereafter were due to a 
psychosis but rather that it was highly possible that the 
symptoms were due to the personality disorder traits noted in 
service and that continued to be noted in treatment records 
over the years after service.  Moreover, they stated that, 
given the veteran's description of mainly visual 
hallucinations and the absence of much else observable 
regarding a psychotic process, it was unlikely that the 
veteran experienced a psychotic break in service because 
visual hallucinations without accompaniment by auditory 
hallucinations were very rare in psychotic breaks and were 
much more common in substance-induced or withdrawal states.  
The examiners concluded, based on review of the medical 
evidence in the claims file, that polysubstance abuse and 
dependence likely exacerbated or initiated the veteran's 
psychiatric symptomatology.  Their view was similar to that 
of Dr. H. in the June 1997 VHA opinion and, with respect to 
the likely effects of polysubstance abuse, to that of Dr. D.

Dr. D. diagnosed schizoaffective disorder but believed that 
the disorder had its onset many years after service not in 
service.  In this regard, he disagreed with Dr. L., who felt 
that the evidence after service of the diagnosis of 
schizoaffective disorder and the fact that Thorazine had been 
given in service in April 1971 was strong evidence that the 
diagnosis of schizophrenia in service rendered by Dr. F. had 
been a correct diagnosis.  For the reasons that follow, the 
Board finds the opinion of Dr. D. more persuasive than that 
of Dr. L and assigns more probative value to it.  The Board 
may favor the opinion of one competent medical expert over 
that of another provided there are adequate reasons for doing 
so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Dr. D.'s opinion is more persuasive and credible than is Dr. 
L.'s opinion mainly because Dr. D's opinion is more 
consistent with, and better supported by, the other relevant 
evidence of record, including the service medical records, 
without resort to speculation.  Concerning the credibility of 
the evidence, "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It 
has been termed as 'the quality or power of inspiring 
belief. . . .'  Credibility . . . apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  
In this case, Dr. D's opinion that schizoaffective disorder 
had its onset many years after service, not in service, 
"hangs together" in a consistent manner with the other 
evidence of record and renders it more believable and 
convincing.

For example, the Board finds particularly persuasive Dr. D.'s 
assertion that, in trying to understand and make sense out of 
the veteran's psychological status, one must stay as closely 
aligned with the historical facts as possible.  This factor 
is especially important in light of repeated evidence in this 
case that the veteran is at best an unreliable historian.  
Dr. D. reviewed and analyzed the service medical records 
closely, as is demonstrated in his thorough and lengthy 
report.  Dr. D. noted that in service Dr. F. examined the 
veteran several times in conjunction with his application to 
obtain conscientious objector status and then later in 
connection with the veteran's poor behavior with regard to 
training and reporting for duty, and on these occasions, Dr. 
F. found no psychopathology and offered no psychiatric 
diagnosis.  After the veteran acted out with self-mutilating 
behaviors, Dr. F. questioned whether there might be an 
underlying psychosis and he rendered a presumptive diagnosis 
of schizophrenia.  He then sent the veteran for further 
observation and diagnostic evaluation to Wilford Hall where, 
as Dr. D. noted, a psychosis was ruled out and the veteran's 
behavior and symptoms were attributed to immature personality 
disorder.

Dr. L. believed that Dr. F.'s presumptive diagnosis of 
schizophrenia was actually the correct diagnosis because of 
the sketchy handwritten emergency room note in April 1971 
showing that Thorazine was given for suicidal tendencies and 
because the veteran was diagnosed with schizoaffective 
disorder after service.  However, Dr. D. indicated that there 
was no reason to question the final diagnosis of immature 
personality disorder reported after a period of inpatient 
observation and evaluation at Wilford Hall, a facility he 
emphasized is one of the best, if not the best or 
"premiere," facility within the Air Force Command.  

Dr. D. noted that Thorazine was often given in the 1970s for 
a variety of symptoms, not just those associated with 
psychoses.  The Board observes that the document submitted by 
Dr. L. from the PDR noting the many symptoms for which 
Thorazine is prescribed supports Dr. D.'s comment about 
Thorazine's varied usage in this regard.  Dr. D. also noted 
that there was no indication in the service medical records 
that Thorazine was given for a psychosis, as just days before 
the April 1971 emergency room notation was written, the 
veteran had been diagnosed at Wilford Hall with immature 
personality disorder.  Moreover, Dr. D. stressed that the 
service medical records showed that, while at Wilford Hall, 
the veteran was not given any medication.  The Board finds 
this observation significant because it certainly suggests 
that symptoms of a psychosis, if any, could not have been 
missed because they were masked or controlled at the time by 
medication.  With these observations, Dr. D.'s assessment of 
the facts is convincing because his assessment is supported 
by the service medical records, and the Board can find no 
reason based on this assessment of the historical record to 
doubt the diagnosis of the veteran's condition made at 
Wilford Hall.

With regard to Dr. L.'s opinion that Dr. F.'s presumptive 
diagnosis of schizophrenia was the correct diagnosis because 
schizoaffective disorder was diagnosed after service, the 
Board notes, however, that medical evidence indicates that it 
was not diagnosed for many years after service.  In fact, the 
disorder was not diagnosed until 1982, more than a decade 
after the veteran's separation from service.  Moreover, the 
therapy notes from the 1970s reflect that the therapists who 
were seeing the veteran and his wife for counseling at that 
time did not report any indications of a psychosis.  The 
first counselor's tentative diagnosis was adjustment reaction 
of adulthood, and the Board also finds that, in April 1977, a 
therapist noted that a "basic immaturity," among other 
things, dominated the veteran's lifestyle.  This evidence 
supports Dr. D.'s view that the diagnosis of immature 
personality disorder reported in service at Wilford Hall was 
the correct diagnosis during service, and that 
schizoaffective disorder was not shown until long after 
service when it is diagnosed in the early 1980s.

Thus, the Board finds that the long period after service 
without indication of a psychosis, including schizoaffective 
disorder, is further evidence to support Dr. D.'s opinion 
that schizoaffective disorder did not have its onset in 
service or for many years thereafter.  A prolonged period 
without medical complaint or symptoms of a disease can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disease had its 
onset in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As the trier of fact, the Board should consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Moreover, it bears comment that contemporaneous evidence of 
heavy drug usage in the therapy notes in the 1970s and the 
numerous historical references made in later reports in the 
1980s and 1990s of heavy drug usage following separation from 
service in the 1970s lend support to the opinion of Dr. D. 
that drug usage may have been a catalyst for the psychotic 
process to emerge.  This viewpoint enjoys support from the 
two VA psychiatrists who rendered the September 1999 and 
January 2000 reports and from Dr. H. who rendered the VHA 
opinion in June 1997, that the symptomatology exhibited by 
the veteran, including symptomatology associated with 
psychosis, was likely attributable to polysubstance abuse.  

The well intentioned recollections of the veteran's former 
wife that the veteran "drank and did alot of drugs" when 
they met and were married after service are certainly 
consistent with the record and it may readily be conceded for 
discussion purposes that she has no personal interest in the 
veteran's claim.  For the various reasons discussed in regard 
to whether a psychosis was actually present during service, 
however, the Board finds that the weight of the medical 
evidence does not support her conclusion, to the extent that 
she is medically qualified to provide such an opinion, that 
the veteran had schizophrenia that was aggravated by service.  
There is no indication that she had the benefit of the 
service medical records and other pertinent materials in this 
case to review.  A medical opinion based on a veteran's 
recitation of his own history, rather than on specific 
references to the veteran's medical and service history, is 
not probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1990).  

Finally, the Board notes that the first diagnoses rendered 
after service also support the findings of the psychiatrist 
at Wilford Hall that the behaviors the veteran exhibited 
during service were due to a personality disorder and not a 
psychosis, including schizoaffective disorder.  Concerning 
this, the initial diagnosis rendered at Brown County Mental 
Health Center in July 1981 was borderline personality 
disorder.  The finding at that time that the veteran's 
profile was indicative of a malingerer who was magnifying his 
current symptomatology to obtain secondary gain is consistent 
with the findings in service that the veteran was acting out 
and exhibiting certain behaviors in order to obtain a 
discharge from military service.  The veteran himself told 
examiners in service that his goal was to obtain a discharge 
from the service.  Similar to the findings in July 1981 at 
Brown County Mental Health Center, the VA examiner in 
December 1981 found "no evidence of psychotic personality 
processes" at that time, even though the examiner had 
reviewed the service medical records and was aware of Dr. 
F.'s presumptive diagnosis of chronic undifferentiated 
schizophrenia in service.

Because Dr. D.'s opinion as to the etiology of 
schizoaffective disorder is supported to a greater extent by 
the other medical records in the file than is Dr. L.'s 
opinion, the Board finds Dr. D.'s medical conclusions more 
credible or believable than Dr. L.'s opinion and assigns more 
probative weight to it than to Dr. L.'s opinion.  Based on 
Dr. D.'s report and the other evidence of record that 
supports it, including the service medical records, the Board 
finds as fact that an examiner rendered a provisional 
diagnosis of chronic schizophrenia in service and referred 
the veteran to a service department hospital for observation 
and evaluation to confirm or rule out the presence of 
psychosis, to include schizophrenia, and that, after 
observation and evaluation of the veteran at the service 
department hospital, the presence of a psychosis, to include 
schizophrenia was ruled out, and the veteran was returned to 
duty.  

The Board also finds that schizoaffective disorder had its 
onset in the early 1980s, several years after separation from 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim for service connection for schizoaffective disorder and 
that an acquired psychiatric disorder, variously classified 
to include schizoaffective disorder, was not incurred in 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.304.  

Because the preponderance of the evidence in this case is 
against the claim for service connection for an acquired 
psychiatric disorder, variously classified to include PTSD 
and schizoaffective disorder, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54..  


ORDER

Service connection for an acquired psychiatric disorder, 
variously classified to include PTSD and schizoaffective 
disorder, is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



